1.

Case: 19-10745 Doc: 3 Filed: 03/05/19 Page: 1 of 5

United States Bankruptcy Court
Western I)istrict of Ok]ahoma

 

 

In re Jeny and Teresa Wright Case No.
CHAPTER 13 PLAN
|:lCheck if this is an amended plan
NOTlC ES:

To ]Jebtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form

does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
district Plans that do not comply with local rules and judicial rulings may not be contirmable.

1a rhefollowing notice to creditors you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated

You should read this plan caretillly and discuss it with your attorney if you have one in this bankruptcy case. lf you do
not have an attorney, you may wish to consult one.

lf you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to continuation at least 7 days before the date set for the hearing on conl"lrmation, unless otherwise ordered
by the Bankruptcy Court. The Banlcruptcy Court may confirm this plan without further notice if no objection to
continuation is tiled. See Bankruptcy Rule 3015. ln addition, you must tile a timely proof of claim in order to be paid
under any plan.

 

The plan contains nonstandard provisions set out in Section lO. l:l Y€S El N0

 

The plan limits the amount of a secured claim based on a valuation oftbe collateral in accordance With El Yes l:l NF
Section S.C.(Z)(b).

 

 

The plan avoids a security interest or lien in accordance with Section 9. l:l Yes El N0

 

 

 

 

3.

PAYMENTS TO THE TRUSTEE: The Debtor (or the Debtor’s employer) shall pay to the Trustee the sum of $ 1930-00 per
month for _§L months. lfthe plan payment structure is in the form of step payments, the payment structure is indicated below.
Plan payments to the Trustee shall commence on or before 30 days alter the Chapter 13 Petition is filed. The Debtor shall turn
over such additional funds as required by law and/or any Court Order.

Step payments: $ NA
Minimum total of plan payments: $ 115»300'00

The Debtor intends to pay plan payments:
l:l Direct or
I:l By wage deduction from employer of: I:l Debtor
[:I Joint Debtor

Debtor’s Pay Frequency: [:] Monthly I:l Semi-monthly (24 times per year) l:lBi-weekly (26 times per year) [:I Weekly l:l Other

Joint Debtor’s Pay Frequency: \:l Monthly l:l Semi-monthly (24 times per year) I:IBi-weekly (26 times per year) l:] Weekly
§ other

PLAN LENGTH: This plan is a 60 month pian.

4. GENERAL PROVISIONS:

a. As used herein, the term "Debtor" shall include both Debtors in ajoint case.

b. Student loans are non-dischargeable unless determined in an adversary proceeding to constitute an undue hardship under ll
U.S.C. §523(3)(8).

Case: 19-10745 Doc: 3 Filed: 03/05/19 Page: 2 of 5

c. The Trustee will make no disbursements to any creditor until an allowed proof of claim has been filed. ln the case of a
secured claim, the party filing the claim must attach proper proof of` perfection of its security interest as a condition of

payment by the Trustee.

d. Creditors not advising the Trustee of address changes may be deemed to have abandoned their claims.

e. All property shall remain property of the estate and shall vest in the Debtor only upon dismissal, discharge, conversion or
other specific Order of the Court. The Debtor shall be responsible for the preservation and protection ofall property of the

estate not transferred to and in the actual possession of the Trustee.

f. The debtor is prohibited from incurring any debts except such debts approved pursuant to the Court’s directives or as
necessary for medical or hospital care.

5. DISBURSEMENTS TO BE MADE BY TRUSTEE:

A. ADMINISTRATIVE EXPENSES:
(l) Estimated Trustee's Fee: 10 %
(2) Attorney‘s Fee (unpaid portion): $ 2,390.00 to be paid through plan in monthly payments
(3) lEiling Fee (unpaid portion): $ NA
B. PRIORITY CLAIMS UNDER 11 U.S.C. § 507:
(1) DOMESTIC SUPPORT OBLIGATIONS:
(a) Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim.

{b) The name(s) of the holder(s) of any domestic support obligation are as follows:

NA

 

(c} Anticipated Domestic Support Obligation Arrearage Claims. Unless otherwise specified in this Plan, priority claims
under ll U.S.C. § 507(a)(1) will be paid in full pursuant to 11 U.S.C. § l322(a)(2). These claims will be paid at the same
time as secured claims. Any allowed claim for a domestic support obligation that remains payable to the original
creditor shall be paid in full pursuant to the filed claim, unless limited by separate Court Order or filed Stipulation.

l:[ Arrearage shall be paid through wage assignment, pursuant to previous Order entered by a non-bankruptcy Court.

I:] Arrearage shall be paid in full through the plan.

 

 

 

 

Name Estimated arrearage Projected monthly arrearage
claim payment in plan
NA § $
$ $

 

 

 

 

(d) Pursuant to §§ 507(a)(l)(B) and 1322(a)(4), the following domestic support obligation claims are assigned to, owed
to, or recoverable by a governmental unit, and shall be paid as follows:

 

l Claimant and proposed treatment: l ]
(2} 0THER PRIORlTY CLAIMS=

(a) Pre~petition and/or post-petition priority tax claims shall be paid in full pursuant to the filed claim unless
limited by separate Court Order or filed Stipulation.

 

 

 

 

 

 

 

 

Name a Estimated Claim
NA $
$
(b) All other holders of priority claims listed below shall be paid in full as follows:
Name Amount of` Claim
NA $

 

 

 

$

 

 

Case: 19-10745 Doc: 3 Filed: 03/05/19 Page: 3 of 5

SECURED CLAIMS:

(1) PRE-CONFIRMATION ADEQUATE PROTECTION: Pre-confirmation adequate protection payments to the
following Creditors holding allowed claims secured by a purchase money security interest in personal property shall be paid
by the Trustee through the plan as provided below. Adequate protection payments shall not be paid until the Crcditor files a
proof of claim, with proper proof of security attached

Pre-Confirmation
Collateral

na $100.00

Name

$
$

 

{2) SECUREI) I)EBTS WHICH WILL NOT EXTEND BEYOND THE LENGTH OF THE PLAN:

(a} SECURED CLAIMS NOT SUB.]'ECT TO VALUATION: Secured creditors with a purchase money security interest
securing a debt either incurred within the 91 U-day period preceding the filing of the bankruptcy petition where the collateral
is a motor vehicle acquired for personal use, or incurred within the l-year period preceding _the bankruptcy petition where
the collateral is any other thing of value, shall be paid in full with interest at the rate stated below. The amount stated on an
allowed proof of claim controls over any contrary amount listed below.

 

 

 

 

 

Estimated Amount
Name Collateral Description of Claim Monthly Payment lnterest Rate
NA $ $ %

$ $ %

$ $ %

 

 

 

 

 

 

(b) SECURED CLAIMS SUBJECT TO VALUATION: All other secured creditors, except secured tax creditors, shall
be paid the proposed secured value with interest in the amounts stated below. To the extent the proposed secured value
exceeds the secured claim, only the claim amount, plus interest shall be paid. Secured tax claims shall be paid as filed
unless limited by separate Couit Order.

NOTE: The valuation of real estate requires the filing of a motion to determine value and the entry of a separate Court
Order before any proposed secured value of real estate stated below may be approved

 

 

 

 

 

Proposed Secured
Name Collatcral Description Value Monthly Payrnent interest Rate
Regional Acceptauce Corp 2013 Chevy Impala $ 7,987_50 $ pro rata 6 %

$ $ %

$ $ %

 

 

 

 

 

 

{3} DEBTS SECURED BY PRINCIPAL RESIDENCE WHICH WILL EXTEND BEYOND THE LENGTH OF THE
PLAN (LONG-TERM DEBTS):

 

 

 

 

 

 

 

 

 

 

*Monthly *lSt Post-petition *Estimated Amt lnterest On

Name Coilateral Description Ongoing Pymt Payrnent of Airearage Arrearage
Ditech Financial Debtor‘s home 3 797_12 3 797_12 $ 391439_@() 3 %
$ $ $ %

$ $ $ %

 

*The “l*"t post-petition payment” is the monthly ongoing mortgage payment Which comes due between the petition date and the due date of
the first plan payment The arrearage amounts, monthly ongoing payment, and lst post-petition payment are estimated and will be paid

 

Case: 19-10745 Doc: 3 Filed: 03/05/19 Page: 4 of 5

according to the amount stated on the claim unless objected to and limited by separate Court Order. The interest rate to be paid on the
arrearage and the lst post-petition payment is reflected above.

(4) OTHER SECURED DEBTS WHICH WILL EXTEND BEYOND THE LENGTH OF THE PLAN (LONG-TERM
DEBTS):

*Monthly *ls‘Post-petition *Estimated Arnt lnterest On
Name Collateral ` of

$ $ %

$ $ $ %
$ $ $ %

 

* The “l st post-petition payment” is the monthly ongoing payment which comes due between the petition date and the due date of the first
plan payment The arrearage amounts, monthly ongoing payment, and lst post-petition payment are estimated and will be paid according to
the amount Stated on the claim unless objected to and limited by separate Court Order. 'lhe interest rate to be paid on the arrearage and the
lSt post-petition payment is reflected above

D. UNSECURED CLAIMS:

(l) Special Nonpriority Unsecured claims shall be paid in full plus interest at the rate stated below, as follows:

 

 

 

 

 

 

 

 

 

Name Amount of Claim interest Rate
NA
$ %
$ %
$ %
0

(2) General Nonpriority Unsecured: Other unsecured creditors shall be paid pro-rata approximately
plan guarantees a set dividend as follows:

percent, unless the

Guaranteed dividend to non-priority unsecured creditors: 0

6. DIRECT PAYMENTS BY DEBTOR: The Debtor shall make regular payments directly to the following creditors:

 

 

 

 

 

Narne Amount of Monthly Collateral Description if Applicable
Claim Payrnent
NA $ $
$ $
$ $

 

 

 

 

NOTE: Direct payment will be allowed only if the debtor is current on the obligation, the last payment on the obligation comes
due alter the last payment under this plan, and no unfair preference is created by the direct payment

7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: The plan rejects all executory contracts and unexpired leases,
except as follows:

 

Name Description of Contract or Lease

 

NA

 

 

 

 

8. SURRENDERED PROPERTY: The following property is to be surrendered to the secured creditor, with a deficiency allowed,
unless specified otherwise The Debtor requests the automatic stay be terminated as to the surrendered collateral upon entry of
Order Confirmin g Plan or other Order of the Court.

Name Amount of Claim Collateral

NA $

 

$
$
$

 

 

Case: 19-10745 Doc: 3 Filed: 03/05/19 Page: 5 of 5

9. LIEN AVO[DANCE: No lien will be avoided by the confirmation of this plan. Liens may be avoided only by separate Court
Order, upon proper Motion including reasonable notice and opportunity for hearingl

Liens Debtor intends to avoid:

Name Amount ofCEaim

 

lO.NONSTANDARD PLAN PROVISIONS: Any nonstandard provision placed elsewhere in this plan is void.
NA

.By checking this box certification is made by the Debtor, if not represented by an attorney, or the Attorney for Debtor, that the plan
contains no nonstandard provision other than those set out in this paragraph

aaa nature \)</77@/%/ ny // W%£

'Deh// to

Date n Slgnatur€\\`}[// _KMM/.]W /2/{ )/l highly

doiht Debtor

 

 
 

 

 

Attorney ng'nature
Michael Rose
Attorney Name

l 5 523

Bar Number

4101 Perimeter Center Dr Ste 120
Address

Ol<lahoma City, OK 73112

City, State, Postal Code

405 / 605-3757

Telephone Number

405 f 605-3758

Fax Nurnber

mrose@coxinet. net

Email Address

Attorney for Debtor(s)

 

 

 

 

 

 

 

